United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-2536
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                    Nestor Casillas

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                              Submitted: April 17, 2015
                                 Filed: July 6, 2015
                                  ____________

Before RILEY, Chief Judge, LOKEN and SHEPHERD, Circuit Judges.
                              ____________

LOKEN, Circuit Judge.

       A jury convicted Nestor Casillas of conspiracy to distribute and nine counts of
distributing methamphetamine in violation of 21 U.S.C. §§ 841 and 846. The district
court1 sentenced him to 188 months in prison. Prior to trial, the court denied


      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
Casillas’s motion to suppress his incriminating voluntary statements made to law
enforcement officers following his arrest without a warrant and prior to his
presentment before a magistrate judge. Casillas appeals the denial of that motion.
We affirm.

       Rule 5(a)(1)(A) of the Federal Rules of Criminal Procedure provides that,
following an arrest, the arresting officer “must take the defendant without
unnecessary delay before a magistrate judge.” Under the judicial doctrine commonly
known as the McNabb-Mallory rule,2 “confessions made during periods of detention
that violate [Rule 5(a)’s] prompt presentment requirement” are “generally render[ed]
inadmissible.” Corley v. United States, 556 U.S. 303, 309 (2009) (quotation omitted).
However, 18 U.S.C. § 3501(c), enacted in 1968, limits the McNabb-Mallory rule by
providing that a confession “shall not be inadmissible solely because of delay in
bringing [the defendant] before a magistrate judge” if the confession was voluntary
and was made “within six hours immediately following” the defendant’s arrest or
detention. “If the confession occurred before presentment and beyond six hours,
however, the court must decide whether delaying that long was unreasonable or
unnecessary under the McNabb-Mallory cases, and if it was, the confession is to be
suppressed.” Corley, 556 U.S. at 322. “[D]elay for the purpose of interrogation is the
epitome of ‘unnecessary delay.’” Id. at 308.

        Reflecting these principles, the pretrial motion filed by Casillas’s appointed
attorney argued that his confession should be suppressed because it “was made more
than six hours after his arrest, and . . . the presentment to a magistrate 36 hours afer
his arrest was unreasonable and untimely.” At the evidentiary suppression hearing,
ATF Special Agent Kelly Etnier and Des Moines Police Officer Anthony Ballantini
testified to the following sequence of events after Casillas was arrested at 8:30 a.m.


      2
       Named after the Supreme Court’s decisions in McNabb v. United States, 318
U.S. 332 (1943), and Mallory v. United States, 354 U.S. 449 (1957).

                                          -2-
on November 7, 2013, based on probable cause to believe he was engaged in
methamphetamine trafficking:

      The arresting Des Moines police officer transported Casillas to the Narcotics
Unit office, where he was advised of and waived his Miranda rights. He initially did
not provide information, and the officers ceased interrogating him. Approximately
two hours later, however, he summoned an officer and began to provide useful
information about the presence of explosives and weapons at a farm where agents
were about to execute a search warrant, and then about the scope of the
methamphetamine distribution conspiracy and his role in it.

        At around 11:30 a.m., Officer Ballantini and another officer began driving
Casillas around Des Moines, at his request, and continued the questioning.
Meanwhile, at 12:30 p.m., Agent Etnier appeared before Magistrate Judge Ross
Walters, who signed a criminal complaint and arrest warrant for Casillas. Ballantini
testified that he returned with Casillas to the police office after about an hour and
continued questioning Casillas about the farm to be searched until 2:30 p.m. A police
van transported Casillas to the Polk County Jail for booking, where he arrived at 3:57
p.m. Agent Etnier testified that federal arrestees are presented at the federal
courthouse for their initial appearances before 2 p.m. each day. Casillas’s interview
regarding the farm to be searched extended until 2:30 p.m. on November 7, so his
initial appearance took place at 2:32 p.m. on November 8.

       At the conclusion of the hearing, the district court found the testimony of Agent
Etnier and Officer Ballantini credible. Based on this testimony, the court found that
Casillas was arrested at 8:30 a.m. and his cooperation “ended no later than 2:30
p.m.”; that Casillas understood and waived his Miranda rights; that his incriminating
statements were made voluntarily; and that his presentment on November 8 was not
unreasonably delayed for the purpose of obtaining information from him. Based on
these findings, the court denied the motion to suppress.

                                          -3-
       Counsel’s brief on appeal questioned whether Casillas’s confession was made
within six hours of his arrest. “The agents testified that the interview ended just prior
to 2:30 p.m., which is conveniently within the six hour rule of § 3501(c). Yet Casillas
did not arrive at the jail until 4 p.m.” But at oral argument, counsel conceded, as she
must, that the district court explicitly found that the incriminating statements were
made within six hours of Casillas’s arrest, and that we review this factual finding for
clear error. See, e.g., United States v. Evans, 781 F.3d 433, 436 (8th Cir. 2015).

       Recognizing that the record provides no basis to challenge as clearly erroneous
the district court’s finding that Casillas voluntarily confessed within six hours of his
arrest, counsel argued that even a voluntary confession made within six hours of
arrest must be suppressed under the McNabb-Mallory rule if the defendant’s later
presentment was unreasonably delayed. But this argument is contrary to the plain
meaning of § 3501(c), which provides that a voluntary confession made within six
hours of the defendant’s arrest “shall not be inadmissible solely because of delay in
bringing [the defendant] before a magistrate judge.” As the Supreme Court noted in
Corley, “[i]f the confession came within [six hours], it is admissible.” 556 U.S. at
322 (emphasis added).

      The judgment of the district court is affirmed.
                     ______________________________




                                          -4-